PER CURIAM.
Appellant sued to replevy certain personal property which she valued at $2,500, posting bond as required by law. The action resulted in a denial of replevin, and a judgment granted to the defendant in the amount of $2,500. The defendant’s interest in the personal property involved was based on a claim of lien thereon for rent. As provided in §§ 78.19 and 78.21 of chapter 78 Fla.Stat., F.S.A., relating to replevin, the judgment should have been “only for the amount of the lien,” that is, in this instance for the amount of rent then due. The cause is remanded to the trial court with direction to determine the amount of rent which had accrued and was owing to the defendant on the date of the judgment appealed from, and to reduce the judgment to that amount. In other respects the judgment of the trial court is affirmed.